EXHIBIT 4
                                                                                  Original 1
                                          Villasante & Freyman


[stamp:]                                                        Servicios Digitales Lusad, S. de R.L. de
Superior Court of Mexico City                                   C.V.
Presidency                                                      v.
Received: February 20, 2019                                     Eduardo Zayas Dueñas and Santiago de
Common Civil Filing Office                                      León Aveleyra
Lesser Amounts, Oral Proceedings, Family                        Type of Action: Ordinary Commercial
Law, and Chambers Section No. 24                                Action
                                                                [stamp:]
                                                                Superior Court of Mexico City
                                                                February 21, 2019 A [illegible] 03
To the Honorable Civil Judge on Duty.                           Thirtieth Civil Chamber
Hand-delivered                                                  12
                                                                191/19


                            Tomas Antonio Freyman Valenzuela, advocating in
        my capacity as general representative for lawsuits and collections
        for Servicios Digitales Lusad, S. de R.L. de C.V., with Federal
        Taxpayer No. SDL150159S5, I attach a copy as Appendix 1; I
        request you recognize my legal capacity in accordance with the
        notarial instrument I attach as Appendix 2, asking that it be
        returned to me after collation with the photocopies I attach for
        that purpose; indicating my domicile to hear and receive all types
        of notifications, including personal ones, as the Penthouse of the
        “Pelletier” Building at Torcuato Tasso No. 237, Colonia Polanco,
        Section V, C.P. 11560, Mexico City; authorizing, pursuant to
                                                                                               1




                Torcuato Tasso No. 237, Third Floor and Penthouse, Col. Polanco, Section V
                                               11560, Mexico City
                                            villasante-freyman.com
                                                    Villasante & Freyman                               2




                    Article 1069 Paragraph 3 of the Commercial Code, the attorneys
                    Carlos David Villasante Santoyo, Professional License No.
                    2613630; Angélica Jánet Torres Lázaro, Professional License No.
                    6822340; Miguel Ángel Ortega Arellanes, Professional License No.
                    9678542; Ivan Genaro De La Cruz Ponce, Professional License No.
                    2399671; and Mireya Martínez Gómez, Professional License No.
                    11082666, whom I authorize to advocate jointly or severally
                    pursuant to the terms of the legal provision mentioned above
                    and, in general, to realize any proceedings in the interest of my
                    client; I also authorize Rafael Alejandro Corona Sánchez, Cynthia
                    Coromoto Sánchez Molina, Ivonne Salgado Onofre, Salvador
                    Velázquez Paris, Santiago Quiroz Pimienta, and Hugo Sánchez
[illegible stamp]
                    López, without distinction, to hear and receive notifications,
                    participate in proceedings, take pictures of the proceedings, and
                    gather documents and items of value, signing when required; I
[signature]         respectfully state before you:


                                      With the legal capacity of which I have provided
                    documentation, which I request be recognized as soon as
                    possible, to represent Servicios Digitales Lusad, S. de R.L. de C.V.,
                    in an ordinary commercial action and based on




                          Torcuato Tasso No. 237, Third Floor and Penthouse, Col. Polanco, Section V       2
                                                         11560, Mexico City
                                                      villasante-freyman.com
                                                    Villasante & Freyman                               3




                    Articles 1377, 1378, and the other relevant articles of the
                    Commercial Code, I petition that:


                                      (i)        Eduardo Zayas Dueñas, who may be served
                                                 at Calle San Juan de Dios No. 222, Interior
                                                 “C,” Colonia Chimali Residential, C.P. 14370,
                                                 Tlalpan, Mexico City; and


                                      (ii)       Santiago León Aveleyra, who may be served
                                                 at Sierra Vertientes No. 844, Colonia Lomas
                                                 de Chapultepec, C.P. 11000, Miguel Hidalgo,
                                                 Mexico City,

[illegible stamp]
                                      pay and perform the following:


                                                  PRAYERS FOR RELIEF


                           a)         A declaratory judgment in the definitive ruling
                                      rendered by your Honor that the Respondents
                                      have incurred in civil liability to Servicios Digitales
                                      Lusad, S. de R.L. de C.V., for having entered into
                                      and/or allowed the entering into of the licenses
                                      identified as




                          Torcuato Tasso No. 237, Third Floor and Penthouse, Col. Polanco, Section V       3
                                                         11560, Mexico City
                                                      villasante-freyman.com
                                              Villasante & Freyman                                      4




                                SEMOVI/DGSTPI/001/2016 in a text supposedly
                                reissued on April 13, 2018, without having been
                                provided instructions by the Board of Directors of
                                the Company pursuant to Section 24 subsections
                                (o) and (p) of the Articles of Association of the
                                Company.


                     b)         The declaratory judgment in the definitive ruling
                                rendered by your Honor that the Respondent
                                Santiago León Aveleyra incurred in liability to the
                                Company for having entered into a service
                                agreement with Deloitte Asesoría Fianaciera, S.C.,
                                despite the fact that, via a resolution dated
                                December 14, 2018, it was agreed that authority to
[illegible stamp]
                                do this was reserved to the General Manager of the
                                Company, Mr. Fabio Massimo Covarrubias Piffer,
                                and for thus having ignored the resolution the
                                Management                Board          of      Lusad           adopted
                                unanimously.


                     c)         The payment of damages and lost profits caused to
                                Servicios Digitales Lusad, S. de R.L. de C.V., as a
                                direct      and       immediate          consequence             of   the
                                Respondents’ unlawful actions with respect to the
                                Company, which damages shall be




                    Torcuato Tasso No. 237, Third Floor and Penthouse, Col. Polanco, Section V              4
                                                   11560, Mexico City
                                                villasante-freyman.com
                                                    Villasante & Freyman                                    5




                                      quantified at the                enforcement of the ruling,
                                      pursuant to Article 1348 of the Commercial Code.


                           d)         The declaratory judgment in the definitive ruling
                                      rendered by your Honor that, in his capacity as a
                                      member of the Board of Directors of the plaintiff,
                                      Mr. Eduardo Zayas Dueñas incurred in civil liability
                                      to Servicios Digitales Lusad, S. de R.L. de C.V., for
                                      having attempted to issue a pardon in the name
                                      and as a representative of Servicios Digitales Lusad,
                                      S. de R.L. de C.V. in Investigation File Nos.
                                      FMH/MH-3/UI-1/S/D/00749/12-2018                              and     CI-
                                      FMH/MH-3/UI-1/S/D/00004/01-2019                              in    clear
                                      violation of the interests of the Company.

[illegible stamp]
                           e)         The payment of the expenses and costs related to
                                      these proceedings.


                                      This complaint is based on the following facts and
                    legal considerations:


                                                             FACTS


                                     Foundation, change of legal form, and




                          Torcuato Tasso No. 237, Third Floor and Penthouse, Col. Polanco, Section V             5
                                                         11560, Mexico City
                                                      villasante-freyman.com
                  VILLASANTE & FREYMAN

                                                                          7 [illegible]
therefore, due to having lost the trust, under the terms of Article 162
of the General Commercial Corporations Law, from that date their
position ceased, and this is even ratified with the filing of this
complaint.


        However, there is founded fear that despite the foregoing,
Eduardo Zayas Dueñas and Santiago León Aveleyra seek to
continue, illegally of course, exercising the position of members of
my client’s board of directors, although their position has ceased
through provision of the law itself, and proof of this is the sought
call to meeting of Lusad’s board of directors subscribed by Mr.
Santiago León Aveleyra which is to take place on February 21,
2019.


        By virtue of the foregoing, I hereby request your Honor
to order Messrs. Eduardo Zayas Dueñas and Santiago León
Aveleyra to abstain from exercising any act in exercise of the
position of members of the board of directors of Servicios
Digitales Lusad, S. de R.L. de C.V., due to their position having
ceased, and specifically, to abstain from participating in the
supposed meeting of said company’s Board of Directors
which is to take place on February 21, 2019, while being
                                                                                    73
              TORCUATO TASSO DOS 37, 3o Y P.H., COL. POLANCO Y SECCIÓN,
                                  11560, CDMX.
                            VILLASANTE-FREYMAN.COM
                   VILLASANTE & FREYMAN

                                                                         7 [illegible]

warned that should they not do so, regardless of the criminal
and civil liabilities in which they may incur, as well as the
meeting would be affected of absolute annulment, they shall
be detained for 36 hours as a coercive measure, with the
foregoing being based on the provisions of Article 1067 bis,
Section IV, of the Code of Commerce.


      The foregoing has the effect of preventing the defendants
from continuing to carry out acts that affect the interests of the
defendant company and obstructing its good operation, as well as
preventing deceiving third parties under the shelter of a personality,
which they lack.
      Furthermore, I request that Messrs. Fabio Massimo
Covarrubias Piffer and Mr. Julio Alejandro Belmont Garibay, as
members of Lusad’s board of managers, as well as Mr. Rodrigo
Núñez Sarrapy, in his capacity as secretary of the board of
managers, be notified at the addresses specified below, so that
they abstain from participating or intervening in any act in
exercise of the position that they have been entrusted with,
which Messrs. Eduardo Zayas Dueñas and Santiago León
                                                                         7 [illegible]

                                                                                  74
             TORCUATO TASSO DOS 37, 3o Y P.H., COL. POLANCO Y SECCIÓN,
                                 11560, CDMX.
                           VILLASANTE-FREYMAN.COM
                 VILLASANTE & FREYMAN

Aveleyra intervene in holding themselves as members of the
Board of Directors, while being warned that should they not do
so, regardless of the criminal and civil liabilities in which they
may incur, as well as the meeting would be affected of
absolute annulment, they shall be detained for 36 hours as a
coercive measure, with the foregoing being based on the
provisions of Article 1067 bis, Section IV, of the Code of
Commerce.


      With the effect of your Honor being able to carry out the
foregoing, I indicate the following persons’ addresses to be as
follows: Fabio Massimo Covarrubias Piffer, located at Montes
Urales 455, sexto piso, colonia Lomas de Chapultepec, Ciudad de
México; Julio A. Belmont Garibay, located at Montes Urales 750,
tercer piso, Lomas de Chapultepec, Ciudad de México and Rodrigo
Núñez Sarrapy, located at Prado Sur número 274, segundo piso,
código postal 11000, Ciudad de México.


      Lastly and given the delicateness of the matter, with the
knowledge that at 10 a.m. on February 21, 2019, at the address
located at Sierra Vertienes 844, colonia Lomas de Chapultepec,
Alcadía Miguel


                                                                        75
            TORCUATO TASSO DOS 37, 3o Y P.H., COL. POLANCO Y SECCIÓN,
                                11560, CDMX.
                          VILLASANTE-FREYMAN.COM
